Citation Nr: 1700107	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase rating in excess of 30% for a right knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a right foot disability, to include swelling, as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Debora L. Wagner


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1972 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (which continued a 30% rating for the Veteran's service-connected right knee disability), and from a May 2011 rating decision (which denied service connection for a low back disability and a foot disability). 

A hearing was held before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's service-connected right knee disability, since the December 2015 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet.App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examinations comply with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected right knee disability.

With regard to the Veteran's claims for service connection for low back and right foot disabilities, the Board finds that March 2011 VA examinations and opinions are inadequate for adjudication purposes and, therefore, additional VA medical examinations and opinions are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  

The March 2011 VA examiner opined that the Veteran's lumbosacral degenerative joint disease was not caused by or a result of his service-connected right knee condition since there is no nexus with which to link the conditions.  However, the examiner did not specifically address the Veteran's contention that he developed a low back disability from a combination of repeated falls and a limp due to his service connected right knee disability.  Additionally, the examiner's opinion was limited to causation and did not address the issue of aggravation with regard to secondary service connection.  

The examiner also opined that that the Veteran's normal right foot condition was not caused by or a result of his service connected-right knee condition, as no right foot condition was found on examination.  The examiner noted that there was no numbness found on the right lateral foot, and that the Veteran's electromyograph of the right leg was normal, which ruled out that condition.  However, the Board notes that the examiner did not address the findings of hypesthesia or decreased sensitivity in the Veteran's right foot.  See August 2014 VA treatment record; November 2011 VA treatment record.  Further, the examiner did not address the Veteran's other post-service symptoms of tightness, and muscle cramps in his foot.  See October 2014 VA treatment record; November 2011 VA treatment record.  Moreover, the examiner did not address the Veteran's in-service complaints of swelling and painful feet.  See December 1972 Service Treatment Record; January 1973 Service Treatment Record.  

Based on the foregoing, the Board finds that the Veteran must be provided with new VA examinations and opinions to determine the nature and etiology of his claimed low back and right foot disabilities.

Finally, the Board notes that the March 2011 examiner performed an x-ray on the Veteran's right foot.  The examiner, however, stated that any findings would be irrelevant, as the x-ray was ordered before the history and physical examination were performed, and before it was realized that the Veteran was complaining of numbness.  In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159 (c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to attempt to obtain any outstanding VA treatment records, to include the x-ray of the Veteran's right foot.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knee, low back, and right foot disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  A specific request should be made to obtain the March 2011 VA examination x-ray of the Veteran's right foot.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also indicate whether the Veteran has any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a low back disability that manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's low back disability was caused or aggravated by the Veteran's service-connected right knee disability.  Specifically, the examiner should address the Veteran's assertions that a combination of repeated falls and the limp cause by his service-connected right knee disability, contributed to the Veteran's back disability.  See Bd. Hrg. Tr. at 26.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a right foot disability that manifested in service or is otherwise causally or etiologically related to his military service.  The examiner should address the Veteran's in-service complaints of swelling, and painful feet.  See December 1972 Service Treatment Record; January 1973 Service Treatment Record.  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran has a right foot disability that was caused or aggravated by the Veteran's service-connected right knee disability or his low back disability.  The examiner should discuss whether the Veteran walks with a limp because of his knee, and if that causes or aggravates any right foot disability.  Additionally, the examiner should address the Veteran's assertion that his foot condition is worse on days when his back is bothering him.  See Bd. Hrg. Tr. at 20.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




